


AMENDMENT N0. 10
NON-COMPETITION AGREEMENT


AMENDMENT NO. 10, dated as of August 8, 2008, among The STUDENT LOAN
CORPORATION, a Delaware corporation (“Company”), CITIBANK, N.A., a national
banking association (“Citibank”), CITIGROUP INC., a Delaware corporation and the
ultimate parent of Citibank (“Citigroup” and, together with Citibank, the
“Parents”).


WHEREAS, the Company, Citibank (successor by merger to Citibank (New York
State)), and Citicorp, a Delaware corporation, have heretofore entered into a
Non-Competition Agreement, dated as of December 22, 1992, the term of which was
extended pursuant to a letter agreement dated November 1, 1999, the term of
which was further extended pursuant to Amendment No. 1 dated as of June 22,
2000, Amendment No. 2 dated as of June 22, 2001, Amendment No. 3 dated as of May
5, 2002, Amendment No. 4 dated as of June 22, 2003, amendment No. 5 dated as of
June 22, 2004, Amendment No. 6 dated as of June 22, 2005, Amendment No. 7 dated
as of June 22, 2006, Amendment No. 8 dated as of June 22, 2007 and Amendment No.
9 dated as of August 8, 2008, and Citigroup Inc. was substituted as a party in
lieu of Citicorp (the Non-Competition agreement, as so extended and amended,
being referred to herein as the “Agreement”); and


WHEREAS, the parties wish to further amend the Agreement.


NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Citibank and Citigroup hereby consent and agree as
follows:


SECTION 1. Unless otherwise defined in this Amendment No. 10, all defined terms
used therein shall have the meanings ascribed to such terms in the Agreement.


SECTION 2. The term of the Agreement (originally scheduled to expire on December
22, 1999, and previously extended to August 8, 2008) shall be extended for an
additional twelve (12) months to August 8, 2009.


SECTION 3. Section 2(b) of the Agreement shall be amended and restated in its
entirety as follows:


Notwithstanding anything to the contrary in paragraph (a) of this Section 2, any
Affiliate may acquire any entities or business (a "Parent acquired business")
that makes Guaranteed Student Loans (a "competing business"); provided, that if
the consolidated net revenues of the Parent acquired business derived from
competing business exceeds 5% of the consolidated net revenues of the Parent
acquired business (in each case, for the most recently completed fiscal year),
then the Affiliate shall (i) cease conducting the competing business within
eight months after the date of such acquisition, or (ii) use commercially
reasonable efforts to enter into, within eight months of the date of such
acquisition, a binding agreement (which may be an agreement with the Company)
for the disposition of the competing business; provided, further, that the
Affiliate shall not be obligated to sell the competing business at a price that
is less than the implied price paid by the Affiliate for such competing business
based upon the price paid for the Parent acquired business.  If, after using
commercially reasonable efforts, the Affiliate is unable to dispose of the
competing business as provided in the preceding sentence, the Affiliate may
engage in the competing business without violation of paragraph (a) of this
Section 2. For the avoidance of doubt, the obligations in this Section 2(b)
shall terminate upon the expiration of the term of the Agreement.


SECTION 4. The third and fourth sentences of Section 2(c) of the Agreement shall
be amended and restated in their entirety as follows:


Notwithstanding anything to the contrary in the foregoing, the Company or any
subsidiary may acquire any entities or business (a "Company acquired business")
engaged in a covered activity (a "covered business"); provided, that if the
consolidated net revenues of the Company acquired business derived from covered
business exceeds 5% of the consolidated net revenues of the Company acquired
business (in each case, for the most recently completed fiscal year), then the
Company or subsidiary shall (i) cease conducting the covered business within
eight months after the date of such acquisition, or (ii) use commercially
reasonable efforts to enter into, within eight months of the date of such
acquisition, a binding agreement (which may be an agreement with an Affiliate)
for the disposition of the covered business; provided, further, that the Company
or subsidiary shall not be obligated to sell the covered business at a price
that is less than the implied price paid by the Company or subsidiary for such
covered business based upon the price paid for the Company acquired
business.  If, after using commercially reasonable efforts, the Company or
subsidiary is unable to dispose of the covered business as provided in the
preceding sentence, the Company or subsidiary may engage in the covered business
without violation of paragraph (c) of this Section 2. For the avoidance of
doubt, the obligations in this Section 2(c) shall terminate upon the expiration
of the term of the Agreement.


SECTION 5. The notice information set forth in Section 6 of the Agreement under
the heading "If to a Parent, to:" shall be amended and restated in its entirety
as follows:


If to a Parent, to:


Citibank, N.A.
One Court Square
Long Island City
New York, NY 11120


Attention: General Counsel




Citigroup Inc.
399 Park Avenue
New York, NY 10022


Attention: Deputy General Counsel, Mergers & Acquisitions


SECTION 6. This Amendment No. 10 may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.


SECTION 7. From and after the date of this Amendment No. 10, all references in
the Agreement to this “Agreement” shall refer to the Agreement as amended hereby
and all references in the Agreement to the "seventh anniversary" of the
Agreement shall be deemed amended to refer to August 8, 2009.



 
 

 

IN WITNESS WHEREOF, the Company, Citibank and Citigroup have each caused this
Amendment No. 10 to the Agreement to be duly executed by the respective officers
as of the day and year first above written.
 


THE STUDENT LOAN CORPORATION

 
By:  /s/Christine Y. Homer
Name:  Christine Y. Homer
Title:  Vice President





CITIBANK, N.A.   
 
By:  /s/Gary Kimmelman
Name:  Gary Kimmelman
Title:  Assistant Secretary 

 
 


CITIGROUP INC.
 
By:  /s/Terri Dial
Name:  Terri Dial
Title:  Chief Executive Officer 

 